United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 03-40780
                         Conference Calendar



UNITED STATES OF AMERICA,
                                     Plaintiff-Appellant,

versus

FELIPE BARBOSA-TORRES,
                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. M-03-CR-59-1
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Court-appointed appellate counsel for Felipe Barbosa-Torres

has requested leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Barbosa-Torres has

not responded to his counsel’s motion.   Our independent review of

counsel’s brief and the record discloses no nonfrivolous issue

for appeal.    Counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the appeal

is DISMISSED.    See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.